MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                              Jun 03 2015, 7:33 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Donald C. Swanson, Jr.                                    Gregory F. Zoeller
Deputy Public Defender                                    Attorney General of Indiana
Fort Wayne, Indiana
                                                          Christina D. Pace
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Jabari R. Eldridge,                                      June 3, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1412-CR-458
        v.                                               Appeal from the Allen Superior
                                                         Court.
                                                         The Honorable Wendy W. Davis,
State of Indiana,                                        Judge.
Appellee-Plaintiff.                                      Cause No. 02D05-1402-FD-182




Barteau, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 02A03-1412-CR-458 | June 3, 2015              Page 1 of 6
                                          Statement of the Case
[1]   Jabari R. Eldridge appeals his conviction by jury of battery resulting in bodily
                                          1
      injury, a Class D felony, and the jury’s determination that he is a habitual
                    2
      offender. We affirm.


                                                        Issue
[2]   Eldridge raises one issue, which we restate as: whether the State presented

      sufficient evidence to rebut Eldridge’s claim of self-defense.


                                   Facts and Procedural History
[3]   On the afternoon of February 14, 2014, Eldridge was in a car with Andrea

      Houston, who he had dated for two years, and Houston’s four-year-old child.

      Eldridge was driving Houston to the cable company so that she could pay a bill.

      During the drive, Eldridge and Houston argued vehemently after Eldridge took

      fries from Houston’s child. Eventually, although Eldridge was driving,
                                                                                                  3
      Houston shifted the transmission into park, which stopped the car.


[4]   Meanwhile, Maureen Voors was in her office when she heard the sound of a car

      horn. She looked out of her window, which was on the first floor of the office




      1
          Ind. Code § 35-42-2-1 (2012).
      2
          Ind. Code § 35-50-2-8 (2005).
      3
        The State asserts that Eldridge stopped the car. Appellee’s Br. p. 2. It is clear in the record that Houston
      testified that she stopped the car while Eldridge was attempting to drive. Tr. pp. 81, 94. There is no evidence
      to support an assertion that Eldridge stopped the car.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1412-CR-458 | June 3, 2015                 Page 2 of 6
      building, and saw a car. A man was choking a woman inside the car. Voors

      notified Ron Burkart, who was one of the building’s security officers, about the

      attack.


[5]   Julie Sanchez worked in the same building as Voors, on the fourth floor. A

      coworker asked her to call 911 because of something happening outside.

      Sanchez went to a window and saw a car stopped along the road. A man and a

      woman were in the car. As Sanchez watched, the man grabbed the woman’s

      head and choked her. Next, Sanchez “saw him hit her repetitively.” Tr. p. 117.

      The woman could not free herself. Sanchez called 911.


[6]   At this point, Burkart and another security officer went outside and approached

      the car. Houston was laying across the driver’s seat, honking the horn, and

      “screaming for help.” Id. at 124. Burkart and his colleague separated Eldridge

      from Houston by having him get out of the car. Officer Heather Huffman of

      the Fort Wayne Police Department arrived. She spoke with Houston, who was

      crying and very upset. Houston told Officer Huffman “she had been hit by

      Jabari.” Id. at 130. Officer Huffman observed injuries to Houston’s face and

      neck. Next, Officer Huffman spoke with Houston’s child, who said he saw

      Eldridge hit Houston.


[7]   The State charged Eldridge with battery and alleged that he was a habitual

      offender. The jury determined that Eldridge was guilty as charged, and the trial

      court sentenced him in accordance with the jury’s verdict. This appeal

      followed.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1412-CR-458 | June 3, 2015   Page 3 of 6
                                      Discussion and Decision
[8]   Eldridge argues that the State failed to rebut his claim of self-defense. The

      standard of review for a challenge to the sufficiency of evidence to rebut a claim

      of self-defense is the same as the standard for any sufficiency of the evidence

      claim. Weedman v. State, 21 N.E.3d 873, 892 (Ind. Ct. App. 2014). We neither

      reweigh the evidence nor judge the credibility of witnesses. Id. If there is

      sufficient evidence of probative value to support the conclusion of the trier of

      fact, then the verdict will not be disturbed. Id. If a defendant is convicted

      despite his or her claim of self-defense, we will reverse only if no reasonable

      person could say that self-defense was negated by the State beyond a reasonable
               4
      doubt. Id.


[9]   A valid claim of defense of oneself or another person is legal justification for an

      otherwise criminal act. Bryant v. State, 984 N.E.2d 240, 250 (Ind. Ct. App.

      2013), trans. denied. According to statute, “A person is justified in using

      reasonable force against any other person to protect the person . . . from what

      the person reasonably believes to be the imminent use of unlawful force.” Ind.

      Code § 35-41-3-2(c) (2013). Furthermore, “No person in this state shall be




      4
        We note Eldridge’s use of intemperate language in his Reply Brief. He asserts that the State “completely
      fabricated” facts. Reply Br. p. 1. He further says the State “create[d] evidence out of whole cloth.” Id. at 2.
      He also describes the State’s reading of the facts as “a complete and utter fabrication.” Id. at 5. As noted
      above, the State misread the transcript in regards to whether Eldridge or Houston stopped the car. The
      remainder of the statements in the Appellee’s Brief are factual statements or inferences consistent with the
      standard of review, or comments on the evidence. Eldridge’s language is not helpful to our resolution of the
      appeal.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1412-CR-458 | June 3, 2015                   Page 4 of 6
       placed in legal jeopardy of any kind whatsoever for protecting the person . . . by

       reasonable means necessary.” Id.


[10]   To support a claim of self-defense in a case that does not involve deadly force, a

       defendant must present evidence that he or she (1) was in a place where he or

       she had a right to be, (2) did not provoke, instigate, or participate willingly in

       the violence, and (3) had a reasonable fear of the imminent use of unlawful

       force. Dixson v. State, 22 N.E.3d 836, 839 (Ind. Ct. App. 2014), trans. denied.

       When a claim of self-defense is raised and finds support in the evidence, the

       State has the burden of negating at least one of the necessary elements beyond a

       reasonable doubt. Weedman, 21 N.E.3d at 892.


[11]   The force used to defend oneself must be proportionate to the requirements of

       the situation. McKinney v. State, 873 N.E.2d 630, 643 (Ind. Ct. App. 2007),

       trans. denied. In addition, a mutual combatant, whether or not the initial

       aggressor, must communicate the desire to stop fighting, and the other

       individual must continue fighting, before self-defense can be reasonably

       claimed. Ind. Code § 35-41-3-2(g)(3).


[12]   In this case, witnesses saw Eldridge choking Houston in a car. Sanchez saw

       Eldridge grab Houston before choking and hitting her. Later, Burkart

       approached the car and separated Eldridge from Houston. Houston was

       honking the horn and screaming for help. When the police arrived, Houston

       and her child told the police that Eldridge hit Houston. It may be reasonably

       inferred from this evidence that, regardless of Houston and Eldridge’s verbal


       Court of Appeals of Indiana | Memorandum Decision 02A03-1412-CR-458 | June 3, 2015   Page 5 of 6
       dispute, Eldridge instigated the violence. Thus, the State presented evidence

       sufficient to disprove beyond a reasonable doubt his claim of self-defense. See

       Kimbrough v. State, 911 N.E.2d 621, 636 (Ind. Ct. App. 2009) (State disproved

       defendant’s claim of self-defense where evidence indicated that defendant was

       the initial aggressor).


[13]   Eldridge points to testimony by Houston that she, not Eldridge, started the

       physical confrontation and that Eldridge was merely getting out of the car while

       she attempted to restrain him. This is a request to reweigh the evidence, which

       our standard of review forbids. Even if Houston physically provoked Eldridge,

       the evidence most favorable to the judgment demonstrates that Eldridge

       participated willingly in the violence and used far more force than was

       necessary and reasonable to defend himself. In addition, Eldridge did not

       withdraw from the encounter or declare to Houston his intent to withdraw, but

       instead choked her, hit her, and continued to struggle with her until separated

       from her by security officers. His claim of self-defense must fail. See Ind. Code

       § 35-41-3-2(g)(3); Morell v. State, 933 N.E.2d 484, 492 (Ind. Ct. App. 2010)

       (defendant’s claim of self-defense failed because defendant never withdrew from

       combat or expressed an intent to withdraw).


                                                Conclusion
[14]   For the reasons stated above, we affirm the judgment of the trial court.


[15]   Affirmed-Barteau, Senior Judge


       Vaidik, C.J., and Crone, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 02A03-1412-CR-458 | June 3, 2015   Page 6 of 6